DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Claim 51 has been amended to resolve nominal grammatical matters as detailed below. 
51. (New) The sensor assembly according to claim 38, wherein a distance between the distal end face of the sensor element and said distal axial end of the shield is 0.1 mm.

Allowable Subject Matter
According to the above Examiner’s amendment, claims 25-29, 31-38, and 44-54 are allowed.
The following is an examiner’s statement of reasons for allowance: On the basis of § 103, while the Mizuno reference (previously cited) does teach a tube shield portion with an S-shaped profile (see pp. 9-10 of Non-Final Action Mailed 3/18/21), Mizuno teaches no motivation for incorporating such a feature into Kaneto and where Mizuno expressly teaches against the structure of Kaneto (see p. 11 of Remarks filed 6/8/21) per Mizuno col. 8 ll. 53-65 and thus claims 30 and 39 cannot be considered obvious in view of the art of record. Similarly, De Rossi (US 4456013 A – now cited as pertinent prior art), teaches an S-shaped cut-out 16, but provides no motivation for incorporation.  As established previously, this application’s specification does provide a critical and/or unexpected result for the S-shaped cutout and thus the teachings of DeRossi cannot be incorporated as a mere design choice or absent any other motivation.  The state of the pertinent art at the time of filing does not remedy the deficiencies of the art of record.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Pertinent Prior Art
Prior art made of record and not relied upon which is considered pertinent to applicant's disclosure is provided in the Notice of References Cited (form PTO-892) herewith.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN S MELHUS whose telephone number is (571)272-5342. The examiner can normally be reached Monday - Friday | 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 571-272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


/BENJAMIN S MELHUS/Examiner, Art Unit 3791

/SEAN P DOUGHERTY/Primary Examiner, Art Unit 3791